DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Final office action is in response to application 16/443,878, amendment filed on 08/11/2022.  Claims 1-8 are cancelled by Applicant.  Claims 9-10 are currently amended by Applicant.  Claims 9-20 are currently pending in this application. 

Response to Arguments
3.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
4.	Applicant’s arguments filed 08/11/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 9-10, the recited phrase, “the instrument” lacks antecedent basis in the claims.  Correction is required.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim(s) 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wills et al. (US Patent No. 10,512,529) in view of Serval et al. (US Patent No. 11,051,919)

8.          With respect to claim 9, Wills teaches:
An oral-hygiene device (oral care appliance, Abstract) comprising: 
a) a stem affixed to an oscillator (see motor having stem attached, Fig 1B, see stem in figure; see actuator  attached to handle 190, Fig 1A-C; see stem having oscillator system, Fig 1A-C, Fig 8, Col 11, lines 1-35),
b) one or more dampers around a section of the stem (see damping source 506 of Fig 8, Col 9, lines 55-67), 
c) one or more magnets on the instrument (see magnets, Col 4, lines 5-35), 
d) a magnetic field mechanism adjuster (see magnetic field higher/lower, magnetic field strength and distance are variable, Col 11, lines 10-67), 
f) one or more response mechanisms (response to mas applied to brush head or force detected when brush is inside mouth, amplitude adjusted, Abstract).
Wills appears to be silent regarding:
e) one or more sensors.
However, Serval teaches:
e) one or more sensors (see sensors recording data, Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated Serval’s sensors into the invention of Wills because Serval’s sensors record user data and other parameters regarding optimizing the use of a oral hygiene device, and such a feature would improve Wills by allowing the user data to be used by the device, the user, or a dental professional (see Serval, sending sensor and user data to dentist, Col 25, lines 35-67). 

9.          With respect to claim 10, Wills teaches:
a) a charging module (charging coil for charging battery of oral care device, Col 4, lines 1-25 and 40-67), 
b) one or more batteries (charging coil for charging battery of oral care device, Col 4, lines 1-25 and 40-67), 
c) a charging station compatible battery (charging coil for charging battery of oral care device, Col 4, lines 1-25 and 40-67), 
d) a magnet on the instrument (see magnets, Col 4, lines 5-35).
Wills appears to be silent regarding:
e) wherein one or more of the brushes magnets may rest on or about a brush holder comprising one or more electromagnets with an opposing charge to said brush magnets.
However, Serval teaches:
e) wherein one or more of the brushes magnets may rest on or about a brush holder comprising one or more electromagnets with an opposing charge to said brush magnets (see base which can charge brush, Fig 1, Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated Serval’s charging base into the invention of Wills because the charging base is practically ubiquitous with charging devices such as hygiene devices, smart watches, cell phones etc.  Serval shows that it is well known to use magnets to attract brushes and accessories to the charging stand/base station for charging the devices. 

10.          With respect to claim 11, Serval teaches:
a) a web enabled device that transmits or records data associated with usage (see web enabled device such as a cell phone connected to internet or data service, and base station and charging data shared or transmitted on web, Fig 1);
b) one or more sensors on or about the brush head (see sensors on brush head, such as pressure sensor, inertial sensor);
c) an electromagnetic communication device (see communicating data wirelessly or through network, Col 4, lines 1-25 and 40-67electromagnetic induction circuitry with data transfer, Col 8, lines 1-45), 
d) a brush head with the ability to move 360 degrees (see rotating of brush head, Col 4, lines 1-25 and 40-67).

11.          With respect to claim 12, Serval teaches:
an electromagnetically interfaced application which displays data transmitted from the electromagnetic communication device and interpreted by the application (see communicating data wirelessly or through network, Col 4, lines 1-25 and 40-67electromagnetic induction circuitry with data transfer, Col 8, lines 1-45).

12.          With respect to claim 13, Serval teaches:
one or more pressure regulation devices (see pressure sensor, pressure and speed regulation, Col 13, lines 10-25, 40-59).

13.          With respect to claim 14, Wills teaches:
wherein one or more of said sensors is a temperature monitoring device, force detection sensor, camera device and/or timer (see force detection, Col 6, lines 1-45).

14.          With respect to claim 15, Serval teaches:
a charging station compatible battery (base which can charge brush battery, Fig 1, Abstract).

15.          With respect to claim 16, Serval teaches:
a charging-port (see electric cable connection, wired connections, Col 3, lines 1-67).

16.          With respect to claim 17, *********** teaches:
wherein said application comprises a tooth efficacy clean AI algorithm and/or machine learning (see machine learning, virtual machine, artificially generated signals, Col 6-8).


17.	Claim(s) 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wills et al. (US Patent No. 10,512,529) in view of Serval et al. (US Patent No. 11,051,919), and in further view of Chiang et al. (US Patent No. 6,453,497).

18.          With respect to claim 18, the Wills/Serval combination fails to teach:
a) one or more fluid spraying nozzle, 
b) any number of fluid-holding chambers, 
c) any number of fluid tank holders, or 
d) a cpu which interfaces with a server via a home network or internet connection, 
wherein said server further comprises language processing software which allows the server to respond and perform functions based on a user’s verbal commands.
However, Chiang teaches:
a) one or more fluid spraying nozzle (see Nozzle for spraying oral care substance into oral cavity, Col 3, lines 7-30). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated Chiang’s spray nozzle into the oral care product of Wills/Serval because the spray nozzle improves the invention of Will/Serval by allowing a oral care fluid product to be applied to the oral surfaces/cavities in order to further improve oral health. 

19.          With respect to claim 19, Serval teaches:
a) a deep learning algorithm b) an interface to connect with a trained professional (see machine learning, virtual machine, artificially generated signals, Col 6-8; see Serval, sending sensor and user data to dentist, Col 25, lines 35-67).

20.          With respect to claim 20, Serval teaches:
a) a compressible motorized brush (see motorized brush, Col 3, lines 1-25).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851